Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons For Allowability
	Please refer to the applicant’s remarks, pages 10 – 12, along with claim amendments** that were filed on 14th June 2021.
** The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
1. Lee et al, US 10,320,601 B2: an access point (AP) device in a wireless local area network (WLAN) system, the AP device comprising: a transceiver; and a processor, wherein the processor is configured to: generate a physical protocol data unit (PPDU) including a physical preamble and a data field, and control the transceiver to send the PPDU to one or more stations (STAs) by spatial multiplexing a plurality of streams, wherein the physical preamble includes a legacy preamble and a high efficiency (HE) preamble, wherein the HE preamble includes an HE signal A (HE-SIG-A) field, an HE signal B (HE-SIG-B) field, an HE-short training field (STF), and an HE-long training field (LTF), the HE-SIG-B field being located in front of the HE-STF and the HE-LTF, wherein an HE-LTF sequence for each of the plurality of streams is mapped to frequency resources in a single symbol, and wherein HE-LTF sequences for one or more streams mapped to a same subcarrier among the plurality of streams are code division multiplexed by a P matrix to generate a multiplexed HE-LTF.
 Yang et al, US 2016/0165482 A1: a method of wirelessly communicating a packet can include generating, at a wireless device, a packet including a training field based on a training field tone plan.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xavier Szewai Wong whose telephone number is 571.270.1780. The examiner can normally be reached on 11:30 am - 8:30 pm Mon to Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571.270.1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XAVIER S WONG/Primary Examiner, Art Unit 2415                                                                                                                                                                                                        16th June 2021